DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 contains the limitations "wherein determining the cost parameter of the plurality of the pixel blocks based on the relative position relationship between the plurality of the pixel blocks and the object region comprises: acquiring a background region in the reference image other than the object region; when the plurality of the pixel blocks are located in the object region, increasing a distortion weight value in a preset cost parameter to obtain a cost parameter corresponding to the plurality of the pixel blocks; and when the plurality of the pixel blocks are located in the background region, decreasing a bit rate weight value in the preset cost parameter to obtain a cost parameter corresponding to the plurality of the pixel blocks" and taken in . 
The closest prior art, Price (U.S. 2013/0195178), Ye (U.S. 2008/0310507), Matsuo (U.S. 2010/0027655), Park (U.S. 2016/0189619), Fukuda (U.S. 2003/0112870), Ide (U.S. 2006/0007308) and Chung (U.S. 2019/0132594), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483